                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


R. ALEXANDER ACOSTA, SECRETARY
OF LABOR, UNITED STATES
DEPARTMENT OF LABOR,

                                Plaintiff,         Civil No.: 1:18-cv-549 (LMB/IDD)
v.

AT HOME PERSONAL CARE SERVICES,
LLC, and ROBIN WRIGHT, Individually,

                               Defendants.


                      JOINT REPLY TO FEBRUARY 22, 2019 ORDER

        Plaintiff R. Alexander Acosta, Secretary of Labor, United States Department of Labor

(“Plaintiff”) and Defendants At Home Personal Care LLC and Robin Wright (“Defendants”)

jointly file this Reply to this Court’s Order, dated February 22, 2019 (ECF Dkt. No. 71), stating

as follows:

     1. This Court Ordered the parties to “confer in an effort to prepare and submit, by no later

than Friday, March 1, 2019, a stipulation” regarding overtime hours and back pay calculations

for individuals listed in Plaintiff’s Amended Complaint (ECF Dkt. No. 12) (“Schedule A

Individuals”) between January 26, 2016 and October 1, 2017. And, “[i]n the event the parties are

unable to prepare such a stipulation, they must jointly file, by the same deadline, a notice

explaining the reasons for the disagreement.” ECF Dkt. No. 71.

     2. The parties have not been able to have a full meeting of the minds on hours and wage

calculation discrepancies by today’s date because of the extensive documents and number of

timesheets for the Schedule A Individuals for the relevant time period (such time records found
between Defendants’ Bates Nos. 000069 and 014823) and the limited resources/staffing of

Defendants’ counsel.

   3. The parties, by Counsel, agree to continue to work toward resolving remaining

discrepancies in a Stipulation as contemplated by the Court’s Order as soon as possible, by

examining the underlying basis for the calculation discrepancies and to consider the other party’s

methodologies and proof.

   4. In order to show the parties’ efforts, the parties’ respective calculations of overtime hours

and wages, should liability be found, are attached as Exhibit A. Such calculations are subject to a

full meeting of the minds between the parties on exchange and review of methodology, and

proof.


Respectfully Submitted,

Post Office Address                                  Kate S. O’Scannlain
                                                     Solicitor of Labor
U.S. Department of Labor
201 12th Street South, Suite 401                     Oscar L. Hampton
Arlington, VA 22202                                  Regional Solicitor
Phone: 202.693.9393
Fax: 202.693.9392                                    Samantha N. Thomas
                                                     Associate Regional Solicitor

                                                     Leah Williams
                                                     Wage and Hour Counsel

                                                     /s/ Ryma Lewis
                                                     Ryma Lewis
                                                     Attorney
                                                     Office of the Regional Solicitor
                                                     201 12th Street South
                                                     Arlington, VA 22202-5450
                                                     VA Bar No.: 83322
                                                     P: (202)693-9369
                                                     F: (202)693-9392
                                                     E: Lewis.Ryma@dol.gov
/s/ Chervonti Jones
Chervonti Jones
Attorney
Office of the Regional Solicitor
201 12th Street South
Arlington, VA 22202-5450
DC Bar No.: 1007012
(admitted pro hac vice)
P: (202)693-9373
F: (202)693-9392
E: Jones.Chervonti.J@dol.gov



_______/s/_____________________
SETH JAMES B. OBED, VSB #82482
Obed Law Group, PLC
111 Oronoco Street
Alexandria, VA 22314
[T] (703) 638-8913; [F](703)894-4940
sobed@obedlaw.com
Attorney for Defendants
